Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/15/2022 have been placed in record and considered by the examiner.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 08/18/2022.
Claims 1-14 and 16-25 are pending.
Claim 15 has been cancelled.


Allowable Subject Matter
Claims 1-14 and 16-25 are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Applicant’s invention is drawn to method and product for a data network gateway, 
functioning as a logical router implementing multiple stages of processing for a data message using an access control list (ACL) based rate limiting control before allowing the data message to be forwarded, for managing quality of service (QoS) for multiple different logical networks, (e.g., for different tenant logical networks applicable in a data center distinguishing the respective QoS requirement of the different logical networks. 

The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.

Applicant’s independent claim 1 recites, inter alia, a device, comprising a particular combination of elements, specifically “as part of the processing stage for each of the first or second logical router: using a first or second access control list (ACL) table to determine whether each data message processed for the first or second logical router is subject to rate limiting controls defined for the first or second logical router; only when the data message is subject to rate limiting controls, determining whether to allow the data message according to a rate limiting mechanism for the first or second logical router, the first ACL table associated with the first logical router and storing a first plurality of ACL rules for the first logical router, and the second ACL table associated with the second logical router and storing a second plurality of ACL rules for the second logical router, at least two ACL rules in each table specifying two different rate limiting controls for two different data message flows processed by the processing stage of the table's associated logical router.”

Independent claim 21 also have similar features.

As best understood, the gateway datapath that executes on a gateway device is described by Specification Figure 2, [0028] is a virtualization software of a gateway device (a host computer), as an application/daemon on a bare metal device, discloses a software executed by a computer which is a structure.

None of the prior art of references or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 and 21 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this, independent claims 1 and 21  are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.

Accordingly, independent claims 1 and 21 are allowed for the above reasons.
Dependent claims 2-14, 16-20 and 22-25 being dependent on independent claims 1 and 21, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mundkur et al. (US 20190081899 A1), describing NETWORK TRAFFIC RATE LIMITING IN COMPUTING SYSTEMS
BRISCOE et al. (US 20190014051 A1), describing DATA PACKET NETWORK
Pech et al. (US 20180359134 A1), describing SYSTEM AND METHOD OF A CENTRALIZED GATEWAY THAT COORDINATES BETWEEN MULTIPLE EXTERNAL CONTROLLERS WITHOUT EXPLICIT AWARENESS
Firestone; D. (US 20180262599 A1), describing PACKET PROCESSOR IN VIRTUAL FILTERING PLATFORM
Fu et al. (US 20180176181 A1), describing ENDPOINT ADMISSION CONTROL
St. Pierre; B. (US 20180091547 A1), describing DDOS MITIGATION BLACK/WHITE LISTING BASED ON TARGET FEEDBACK
Bhattacharya et al. (US 20170118042 A1), describing HIGH AVAILABILITY FOR DISTRIBUTED NETWORK SERVICES IN AN EXTENDED BRIDGE
CHU et al. (US 20160218918 A1), describing NETWORK VIRTUALIZATION FOR NETWORK INFRASTRUCTURE
Tang; X. (US 20160164910 A1), describing Processing Method And Apparatus For Preventing Packet Attack
Chesla; A. (US 20160057166 A1), describing CYBER-SECURITY SYSTEM AND METHODS THEREOF FOR DETECTING AND MITIGATING ADVANCED PERSISTENT THREATS
Tubaltsev et al. (US 20150263899 A1), describing MANAGED GATEWAYS PEERING WITH EXTERNAL ROUTER TO ATTRACT INGRESS PACKETS
Madem et al. (US 20150244630 A1), describing IPoE DUAL-STACK SUBSCRIBER FOR ROUTED RESIDENTIAL GATEWAY CONFIGURATION
Janakiraman et al. (US 20140156720 A1), describing CONTROL PLANE PROTECTION FOR VARIOUS TABLES USING STORM PREVENTION ENTRIES
Zhang et al. (US 20130125120 A1), describing MIGRATING MIDDLEBOX STATE FOR DISTRIBUTED MIDDLEBOXES
Cote et al. (US 20120081580 A1), describing OVERFLOW CONTROL TECHNIQUES FOR IMAGE SIGNAL PROCESSING
Wang et al. (US 20090300759 A1), describing ATTACK PREVENTION TECHNIQUES
Johnson et al. (US 20090161682 A1), describing Managing Bandwidth During A Contention Free Period In A LAN
Ramankutty et al. (US 20090129271 A1), describing PROVIDING SERVICES TO PACKET FLOWS IN A NETWORK
SEMBUGAMOORTHY et al. (US 20090119750 A1), describing PROVIDING ACCESS CONTROL LIST MANAGEMENT
LaVigne et al. (US 20090016336 A1), describing Packet Processing
Ford et al. (US 20080222730 A1), describing Network Service Monitoring

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413